Citation Nr: 1220164	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an initial disability rating in excess of 10 percent for effusion of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the left knee.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2006 and February 2012 decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the claims folder.

In an April 2012 letter, the Veteran expressed his belief that he suffers from pain in his right leg on account of overuse because of his service-connected left knee disabilities.  To date, no action has been taken on this claim.  Thus, the issue of entitlement to service connection for a right leg condition secondary to service-connected left knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee flexion has never been limited to 45 degrees or less. 

2.  The Veteran's left knee disability is not productive of moderate subluxation or instability.  

3.  The Veteran's left knee extension has never been limited to 15 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010-5260 (2011).

2.  The criteria for an increased rating for effusion and instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a DC 5257 (2011).

3.  The criteria for an increased rating for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in rating decisions of March 2006 and February 2012.  The Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained and associated with the claims file the Veteran's post-service VA treatment records and records of his post-service private medical treatment.  While there was confusion surrounding certain records from a VA facility in Northern Arizona that was formerly located on a military installation, it is clear that the records from this facility have been associated with the Veteran's claims folder.  There are thus no other identified records that remain outstanding.  The Veteran has also undergone numerous VA examinations relating to his claims on appeal, and the Veteran offered testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  

Also, the Veteran's service treatment records have not been obtained, as it appears that his records were destroyed in a 1973 fire.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As service connection has been established and extensive testimony and letters regarding the Veteran's in-service injury have been associated with his claims file, the lack of service treatment records currently presents no prejudice to the Veteran in resolving the issues on appeal.  

The Veteran was afforded a VA compensation and pension examination.  The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claims is instructive.  The claim at issue here originated with an October 2003 claim for service connection.  Though the Veteran's claim was initially denied, in a March 2006 rating decision, the RO granted service connection for both the Veteran's degenerative joint disease of the left knee and his instability and effusion of the left knee, assigning 10 percent ratings for each manifestation of his left knee disability.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2006.  The Veteran filed a timely Substantive Appeal.  A series of Supplemental Statements of the Case was issued, and in a February 2012 rating decision, a third separate 10 percent rating was assigned for limitation of extension of the left knee.  The Veteran testified in a Travel Board hearing in March 2012, and the case has now come before the Board.  

Again, the Veteran is service-connected for three different disabilities associated with his left knee injury: degenerative joint disease of the left knee, rated as 10 percent disabling; effusion of the left knee, rated as 10 percent disabling; and limitation of extension of the left knee, rated as 10 percent disabling.  

Degenerative joint disease of the left knee is rated under 38 C.F.R. § 4.71a, DC 5010.   Diagnostic Code 5010 covers traumatic arthritis and states that it is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved."  Id.  DC 5003 further provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is applied for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated pursuant to Diagnostic Codes 5260 and 5261; as the Veteran is receiving a separate rating for limitation of extension, only DC 5260 covering limitation of flexion is applicable here.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Effusion of the left knee is rated under 38 C.F.R. § 4.71a, DC 5257, covering other impairments of the knee.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate subluxation or instability, and a 30 percent rating (the highest available under this code) is assigned for severe subluxation or instability.  

Limitation of extension of the left knee is rated under 38 C.F.R. § 4.71a, DC 5261.  Under this Diagnostic Code, extension limited to 5 degrees is assigned a noncompensable rating.  A 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned with extension limited to 15 degrees, a 30 percent rating is assigned with extension limited to 20 degrees, a 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks an increased rating for each of his separately rated left knee disabilities.  As the rating for each invokes the same evidence, the Board shall consider each issue together below.  

In this case, both medical and lay evidence show the level of impairment presented by the Veteran's various left knee disabilities.  

In a February 2005 Decision Review Officer hearing, the Veteran stated that his knee swells and grinds, and he complained of his knee pain.  

In a June 2005 primary care note, the Veteran complained of knee pain upon walking.  An X-ray revealed severe patellofemoral arthritis with lateral drift of the patella.  Moderate medial and lateral knee arthritis was evident with meniscal calcifications laterally.  No joint effusion or fracture was noted.  

The Veteran underwent a VA examination in July 2005.  He stated that he had begun using a cane.  He complained of swelling, grinding, and occasional giving way in his left knee.  He denied suffering from flare-ups, but complained of pain with walking.  He stated that it was hard to climb a ladder and that he was not able to run.

Upon examination, the examiner stated that the Veteran had a moderate limp on his left side.  His left knee was tender to palpation laterally and on the midpatellar tendon.  His cruciate and collateral ligaments were stable on internal and external torsion test; he had a slight quadriceps atrophy on his left leg, as well as a trace to grade 1 effusion.  There was no crepitation on active motion and no fatigability.  Range of motion testing revealed that the Veteran had extension of 0 degrees, active flexion of 90 degrees and passive flexion of 125.  The Veteran had complaints of pain at terminal flexion, but there was no change with repeat flexion.

The examiner diagnosed the Veteran as suffering from moderate degenerative joint disease of the left knee resulting in moderately severe functional impairment.  

In an April 2006 letter, the Veteran's wife stated that the Veteran has suffered from a progressively worse limp.  In an April 2006 letter, the Veteran stated that he uses a cane and takes medication for his knee. He stated that he can no longer run, jog, or dance.  He also complained of trouble using stairs and ladders, and that his knee ached with pain.  In his December 2006 Substantive Appeal, the Veteran stated that his left knee may need to be replaced, that he cannot run or jog, and that he walks with a limp.  

The Veteran underwent a VA examination in October 2007.  He complained of a limp in his left knee and of a constant ache or pain in his left knee ranging from a 3 to 6 in intensity.  He complained of pain with walking, but stated that he still walked for exercise.  He reported that his knee did not lock, that he had no effusion, and that his knee was not instable.  

Upon examination, the examiner reported that the Veteran had a limp on his left side.  There was no heat, erythema, or effusion in his left knee.  He had a negative drawer sign.  There was no tenderness on palpation, though the medial side of the joint was enlarged.  The Veteran did have tenderness to stretching the lateral and medial ligaments, as well as a positive McMurray's sign with crepitus.  Range of motion was 0-100 degrees with pain.  The Veteran also had pain but no loss of motion with repetitive motion.  

A December 2007 primary care note found that the Veteran had a slight laxity in his left knee.  In a November 2008 primary care note, the Veteran stated that he suffered for two weeks from a stiff knee.  He stated that his knee was painful and clicked.  He complained of his knee being warm to the touch, but the situation had resolved by the time of the note.  

A January 2009 MRI found that the Veteran had a large knee joint effusion and a moderate sized Baker's cyst.  Moderate sized osteophytes were present about the patellar femoral joint with smaller osteophytes about the lateral compartment.  Patellar tendon, posterior cruciate ligament, anterior cruciate ligament, medial collateral ligament, and lateral collateral ligament complex were within normal limits.  The Veteran had increased signal intensity in the posterior horn of the medial meniscus extends to the inferior articular surface compatible with a tear.  The radiologist concluded that the Veteran had an oblique tear of the posterior horn of the medial meniscus and a more complex tear involving the lateral meniscus, 

A February 2009 orthopedic surgery consult request found that the Veteran had difficulty getting out of a chair after sitting, and that the Veteran could not flex his knee beyond a certain degree without pain (though the exact degree was not provided).  The Veteran also had difficulty walking for a prolonged distance.  

Upon examination, the Veteran was reported to have an antalgic gait.  No erythema, edema, eccymosis, or effusion was noted. The Veteran had no tenderness to palpation on the medial joint line or on the posterior medial aspect.  The Veteran had range of motion of 0-95 degrees with increased pain on hyperflexion medially.  The Veteran was also noted to suffer from severe patellofemoral joint crepitus.  

In an October 2009 statement, the Veteran stated that he was informed that his knee was "shattered" and that it was recommended that he undergo a knee replacement.  

The Veteran underwent a VA examination in December 2009.  At that time, he reported suffering from chronic left knee pain and stiffness aggravated by cold weather, climbing and descending stairs, walking longer than 15 minutes, and ladder climbing.  He stated that he wore a knee brace rather than using a cane.  

Upon examination, the Veteran ambulated with a slight limp.  He had a mild atrophy of his left quadriceps.  He had no tenderness or effusion in his left knee.  His drawers test was negative, and his collaterals were without laxity.  He had severe crepitus.  His McMurray's sign showed no apprehension or pain.  He had no subluxation or instability of his knee.  Range of motion testing revealed flexion of 0-110 degrees, and extension of 90-0 degrees.  Pain was observed at all extremes in range of motion, but no additional limitation following repetitive motion.  

Most recently, the Veteran underwent a VA examination in February 2011.  The Veteran reported suffering from pain and stiffness in his left knee, but he denied suffering from deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, inflammation, or flare-ups.  He also denied suffering from incapacitating episodes.  He was able to stand for 15-30 minutes, and he was able to walk a quarter mile.  He reported wearing a brace on his left knee.  

Upon examination, the examiner reported that the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  He had no scars or deformity, no quadriceps atrophy, and no tenderness or effusion in his left knee.  His drawers test was negative, his collaterals were without laxity.  Crepitus was palpable, however, and his McMurray's test was with apprehension and pain.  He had no subluxation or laxity in his left knee.  Range of motion testing revealed flexion of 10-100 degrees, with pain starting at 10 and ending at 100.  The Veteran had extension from 100-10 degrees, with pain starting at 100 and ending at 10.  The Veteran had the same amount of pain and range of motion with repetitive motion.  There was also fatigue, weakness, incoordination with repetitive motion.  

In a February 2012 letter, the Veteran stated that while he is able to flex his knee to 110 degrees, the pain starts well before then.  He stated that he does not allow the pain to stop him from flexing as much as possible.  He stated that his knee is unstable.  

In his March 2012 hearing, the Veteran again stated that his left knee is unstable and that he has a pronounced limp.  He stated that his left foot does not point straight ahead.  He stated that he suffers from constant pain in his knee, and that it is stiff after sitting still.  The Veteran stated that he cannot walk long distances or climb a ladder.  He stated that though he has not fallen, his knee seems like it will give way, and that he uses a knee brace.  

Given this evidence, the Board finds the Veteran's three ratings to be appropriate.  

First, with respect to the Veteran's 10 percent rating for his degenerative joint disease of the left knee, this rating is based on the limitation of flexion.  Under the applicable rating criteria for limitation of flexion, to warrant a 20 percent rating, the evidence would have to show that the Veteran had flexion in his left knee limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Here, none of the VA examinations or any other evidence show that the Veteran's flexion is so severely limited.  Indeed, at no time has the Veteran's flexion been limited to 45 degrees as to warrant the 10 percent rating.  Given, however, the fact that the Veteran's flexion has been described as painful (a fact mentioned in both the medical and the lay evidence) and that his degenerative joint disease presents functional impairment, the 10 percent rating is appropriate given the instructions accompanying Diagnostic Code 5003 and the guidance of 38 C.F.R. § 4.59.  Absent any additional limitation of motion or functional impairment, an increased rating is not warranted.  

With respect to the Veteran's effusion of the left knee, an increased 20 percent rating would require evidence of moderate subluxation or instability.  Such evidence does not exist here.  Indeed, there are many times where the Veteran has not been found to suffer from instability or effusion in his left knee.  In June 2005, October 2007, February 2009, December 2009, and February 2011, the Veteran was not found to suffer from effusion or laxity.  Other evidence does, however, point to the fact that the Veteran has had instability, effusion, and laxity in his left knee.  In December 2007, for instance, the Veteran was found to have a slight laxity.  A January 2009 MRI was found that the Veteran had a large joint effusion.  The Veteran has also frequently referenced suffering from swelling and instability.

Given these various findings, the Board cannot find that there is evidence to support a 20 percent rating.  Again, such a rating would require evidence of moderate subluxation or instability.  Here, the Veteran has never been found to suffer from subluxation.  Even when he has been found to be suffering from laxity or instability, it has been described as slight (as in December 2007, for instance).  The Board acknowledges the Veteran's statements that his knee is instable.  However, the Veteran has never described the severity of the instability, and given the various objective medical findings, the Board cannot find that his statements when read with the medical evidence support a 20 percent rating.  

Finally, with respect to the Veteran's claim for an increased rating for limitation of extension of the left knee, a 20 percent rating would require evidence that the Veteran's extension was limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  In this case, prior to his February 2011 examination, the Veteran's left knee was never found to lack full range of extension.  In that February 2011 examination, the Veteran was described as having extension from 100 to 10 degrees, supporting a 10 percent rating.  Though the Veteran had pain with repetitive motion, he did not suffer any further loss in his range of motion, precluding an increased rating under either DeLuca or 38 C.F.R. § 4.59.  

Also, the Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, such a claim has not been raised.  Though the Veteran has not worked since 1991, the evidence indicates that he retired after a long career at sea (spanning from 1952 to 1991).  There is no indication that the Veteran retired on account of his knee disabilities or any other service-connected disability, and there is no indication that the Veteran has tried to find work or has otherwise been prevented from finding gainful employment on account of his service-connected disabilities.  Absent such information, the Board finds that the issue of entitlement to a TDIU has not been raised and that the Board need not adjudicate this issue.  

Next, the Veteran is also not entitled to an extraschedular rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran is service-connected for three separate manifestations of left knee disability, and the rating criteria for these disabilities specifically contemplate his particular symptoms, including his pain (as contemplated by Diagnostic Code 5010), his instability (as contemplated by Diagnostic Code 5257), and his limitation of extension (as contemplated by Diagnostic Code 5261).  The rating criteria are therefore adequate to evaluate the Veteran's service-connected left knee disabilities, and referral for consideration of extraschedular rating is not warranted.


ORDER

An increased rating for degenerative joint disease of the left knee is denied.

An increased rating for effusion and instability of the left knee is denied.

An increased rating for limitation of extension of the left knee is denied. 



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


